Case 2:20-cv-00479-JPH-DLP Document 1-3 Filed 09/11/20 Page 1 of 6 PagelD #: 17

heees NLT

TO or srarse Widen U as WERES) CERTIFY aad Stes *
Tara nce Aon,
$. SX Teeranc Ate, wean Ta Mee Vanbu cimbeday of Yue Rosas Firaens
Case), Beas tnregs Aree Warden, ab USS Tenecute - |
2- Lae Seeing & Lasyeas Seaderce Por vccaboens cb (QUac.
BS ZUAZE-@ back Keatseregy White MES »
3. 7D he been de custedy Stree (917, Foc Benwral «es Chose
Maange ces \NAR SERS ERY .
f Yeonuenrery aS Woy Case, FEE wehiecks tha lack SeedNQ Sih RY
wegot Cio report’), was Qed ta (M2.
5B. TO \have cee Coshedy ay USE Barre gute | Soncz, Ock- alle,
Son retin Speen, Rpvingdeela Medica, Center,
G. As my Aacomedveg Cececds hese Wiha ah Da hodnt Soy
ty custody eee ak USO Renee Hhante,, ane Taner Whusal So accadh
Wirabkeniec Asangons Cs Wve, ogered MY SRY:

Te “Tie amadds he nde “Ede Rey SOM eeo\e Hees ta ce AQ
“Vine. Breserca, of BROOK. | Wridk Makes Canales Gneasy Hah
TEAMED Blake, Soo days med Werke wh ata,

Bey Regus of [BIA “T exened Whe Avec CSorengee Weoegeers my
Dnata et Benet SRR “ZAR With a kheds Dommican, ham osenual
Wameds Me Gi, He cau Asstqament lasted approndastehy fo days WEE
Mr Git, Waeoked to vesuma late ackauTkcs ,
Case 2:20-cv-00479-JPH-DLP Document 1-3 Filed 09/11/20 Page 2 of 6 PagelD #: 18

QA. Xvwag moved te cats er, with a blackman Seo We DC. akez ME Tnourans,
aqtareshy A cose of ta, Sher b-G Prisocess dodorual Ko repas Re
§Qgg , Seraogulakion Soonet of Regier Bod SWAG Moortdlys Scionce, AAR |
Roe Udnicdn TL \ehasa \edsed oe Send Waiedggarea Sec Maakk Ag days \ Neen,
Geared oh Wridwomedt Wyle TRL Sad SiS.
Sc. Neckahaty \aack tr WARORL, sk RP Mion, Tulse \ockeb og Soca moles
trskgiton ak a Moeciiamieres Aknongdks, . Weds. UIA | \rgrenseg Nuekt,
Sere ar leas 2a otter Wises, Noanedagehed Ser Smad Muideg, Bod “TL Was
Udtoakelg Cheamed, SY re ete, |
AS. VAC TAshies | ISS acted ARvANwISsE, QNen ioe Vad. Kade viaté
laydown aso) Sieg atoneen , lein double Gaited Me Troma Terned, Mee,
SNARE Seer 3 sey cinwoge dAntdn Wn Ye
42, Thee ead Besa, Sayed, We cay WA Me as Pekda, Mess, whe
CS Yor wWiike, Waeetexu ah, MY Mora, wacked ners Say Ny -atteanphagg
Aves Borage SEAN change Vater aleagt Fen Seperate, aktenphs
xs Anengce, cau, “AC Moss, Syste Cevansunge Prog reer, “loved bo ainaiinee
SEK Idhodk Ne Sesame Wa acdiuthtes..
T- Ndlntia \roamed 1 “ae “RA Mexkan Mord tr acd atten foe
ays nee (Kate Dake a cre Gok Hk Reread
Ak, TAA Warubses, Sheed Safarter, ~ Paleskien , was ordered to

Mave inh CES LS WIA ME | cogtrary Fo nme Madocal Need be
NAS Glee Yo opees Laurie. «
\S- My Safactat (s Brak oO {tes old Wit clocomenbed SeVee bOI,
ey Banke Ine & Ackoaty aMoaliny Sab jush the DnIEAA OE TO &
mwged Musing Was eanggh Roo WI ko coma CNT reais lauder.
ig. My GaSartai’s luyeg Male contad wk Vento Boreas Sold
aie Kore Unies Lewes aad Saheciay was Moted Larurtrh,

2
Case 2:20-cv-00479-JPH-DLP Document 1-3 Filed 09/11/20 Page 3 of 6 PagelD #: 19

Vl. sen “~Sogriks Hrak as o&& toltiliq, mn complraace Wika bee fork clan
Vass , Wen Gred Goo GY Joe %5's Lock hac Bod wequoveckenr , Ween
Chadny Were Codified ah TRE NcR- 2o20- TOL “End “OLN, the Sash
—deseing (le voken aim Lof4(e7 ) wad second tdentbtes (Gvosheec NEWS stults) .
(&. Ceo Vets vecawd RHONA Ly GO Pages cr Medial receuds Were
wehhadnsed QR BWRPEAD TK , \heokaly Me Vreakuceah of Wags Mebuatue,
& Wecowvent eg tnecktons Encuvted BS ELolt of mag ap Unee
Wes weekce ak a ac .
ty. VWnsse. ioe cis Sa Within “Feet Attend menk Fabra neteys
tee Protection .
Vor. Alden veaget boty Slakes Yat own izlecisee, Hee Kepeons| Offees
Posted Hoe Lech claim papers to be tetumed te USP Terre Haute.
or. Adem was veanved frou Chaueagqe Progiay ora t(ef2o,
ushesd Aden anked Challeggs ataff veason for vemoual, he
VESpons= wag “ Xe weLuse, to Beceph eC mates” wWhesh 0s
Nat trve , when attenote fo exOlain that the D.c. thusly moder
Mlestrgalvons led Mot Sik Wer wii Mee — Mat becane
Me. basiz of Khe * eee Aticiplarery re
che Cnaltenpe % Stal, hal Phoned we sack to ese et EL veg x Back Reece
cel 1£¥# Lowtr , Iwas remqwed tren Challents Based Upon
at tuak “L cannot dling ly fo fo Sleep fie ceil ant
Snyone esenh ts Q Matter ob Mental lapaivent clecomented
ow Walter) Vecocds -
23, Vhak T Wane Sobfered (econrent Winlent Pana Steck eprsodes
Was Bas been decoaented trig [9 a vewuik f double cating .
Case 2:20-cv-00479-JPH-DLP Document 1-3 Filed 09/11/20 Page 4 of 6 PagelD #: 20

 

B44, 7S dade. Ares _ Wes Sesh 2H. \ Says uw Seren KEE welggal
Nes \arkeny Ng Le Madsen Gage Yee leteny Vecouercd ~

25- —Doesniida as Woe Sock dating Sse the Sec \Nigahion, Vince,
Akeeece. as BA beckiouny keds SSANdnNG ABana Sacre

case Sor hae, clatlously Mine ta SR ad be dadendants,
2a, Ver ernumay of Mus Relnaleititehton, hee de Sey Yes Mua, HOP,
Wresee ences | Assets SMRAWAAT aod Gulosequech SSSA is Sealy

Extalolalh=S, Nang =X hrewss Salary Vanguaere ay Gece d toy
Shagn eat keekuniccale Sah Qakeak's Wao

x = Herren ANees . ade reweloy CERIVEY, Sad DECLARE?
TRACRING 2 NAS

Haak an & Woe Sern going shakeacoks Made bay Me ave Lor auc Covpeck
ro Nace gen ef y Persona) Karas ed Qe mand Wate TL an aa tha

OF Jon, XS us Yongetng rake ments made beg MR, WE newhly Pale
LD ae Bugeck tre ye Penalty for Peclory Puysoant be (rug. SUTHE )

Wile: Y 2 feo BN: TEwane Aiden
Case 2:20-cv-00479-JPH-DLP Document 1-3 Filed 09/11/20 Page 5 of 6 PagelD #: 21
Cemireionte of Beare

Bs neyelay Crechoty and hae \ iva «que

— Wrruncse Adon,

Wad Cackeddd CAB ob ec Neregaangy War ‘wten SeNMIEd OH >
AEE LIANE “Lay WORT OF TST CARA RENT BAMCO) Bol
MOVES Foe, SERA QEIAENT GTM Fen RG & Cody.

VERSA Well GERSTISTER Mal QoaG ZO cooR O37 4082 AM Awad
REN BreM Tatton Prasdated tn thoudkoe Lacs 4 HRLUS 266, 270 (L2Ng)

Tris deemed fed ween delapred Se Brecon DRG - [Sestage neq)

RNAS. Edo ose d SWE Naad Aciched Cary Bye Vhe, CLeRIg of Aint,

Oso Westkacy aut, Feottnse Bayshnedha Wyrmetels SF Lndtana ty ord
Te “Branitdc kines hatatertel Codeh “hu, Koes BR HEEMEA . Eainee SUE, COBy

STOLE Yoo dtehuttedhton ly ve Cheetls 40 oem of UX Nhe, Boe

Anse, Ss G t
seer, Etanrtch ob Tadtena. cle. of Ve WISURTST COON

AT WE Cue ent
Tie ERE OMA Be.

Te dranagalts TE HCH

x Ay ~ wordy © \.
Besaaceddea, che Werdny CER aad KET L Mak at

“ Ye Yoceganig, skabenerats Mate Me ere hue Bad Gonreck Lo ke
rea aN VSewdwh Waroed\ Bind elo, Ta aware bal
BN QB’ Srahewoene Made ‘eg me ame WTA Pal ge

. ‘ | La
Bech yes sae Wong Pine Yeon BYTSOBak ’S cava g LTA, ) a

Date , Pefee | RW “Tenrauce Aiden

~ Betfonce Aiden,
Case 2:20-cv-00479-JPH-DLP Document 1-3 Filed 09/11/20 Page 6 of 6 PagelD #: 22

QCESTASE CHVE OQ
XK recrance Men , ds Veith CEE =a beclARe -

“Weak Ba of Wee Xecegeny rahe ane ths ” SN Nee are
Neuse End Gooreetes Ye Soe, eta. ss May Petanal, wawulelar
A) \nelteh “Tmax @wace rah Dac o& We Satessin
BraheonenhX Wake NaS “AS GH Pla Lay suck
Aw Nee Denally Foo Begg Puawadc be Beqeers LU) -

Dake pfee RO Tenrance Aden
Trance idea,
